Citation Nr: 1009925	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) benefits for an adopted child.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to February 
1982.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 administrative decision of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the minor child J.G.T. did not meet the 
eligibility requirements for recognition as the Veteran's 
child at the time of his death; hence, the appellant was not 
entitled to additional DIC benefits for an additional 
dependent.  The appellant subsequently initiated and 
perfected an appeal of this rating determination.  In 
November 2009, the appellant testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2004.  

2.  The legal relationship between the appellant and J.G.T. 
in the two year period following the Veteran's death was 
considered a kinship guardianship.

3.  The final decree of adoption for the minor child J.G.T. 
became final in March 2007.  




CONCLUSION OF LAW

Entitlement to additional DIC benefits for J.G.T. as a 
dependent child is not warranted.  38 U.S.C.A. §§ 101(4), 
1311 (West 2009); 38 C.F.R. § 3.57 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  However, VA's 
General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed in greater detail below, the issue on 
appeal turns on the law, and not the facts, of the case, 
which are conceded by both VA and the appellant; therefore, 
VCAA notice is not required.  Livesay v. Principi, 15 Vet App 
165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (VCAA was not applicable where the outcome was 
controlled by the law, and the facts were not in dispute).  

The appellant seeks additional DIC benefits based on 
recognition of J.G.T. as the dependent child of the Veteran.  
The law authorizes additional compensation for a surviving 
spouse with a child.  38 U.S.C.A. § 1311.  For DIC purposes, 
the term "child" is defined at 38 C.F.R. § 3.57.  The 
essential facts are not in dispute.  

The Veteran died on October [redacted], 2004, and within a December 
2004 rating decision, the appellant was granted DIC benefits, 
to include service connection for the cause of the Veteran's 
death.  Eligibility to Dependents' Educational Assistance was 
also established therein.  In April 2007, the appellant filed 
a claim for additional compensation based on the adoption of 
a dependent child, J.G.T., identified as the appellant's and 
Veteran's natural grandchild.  

Documents from the District Court of Comanche County, State 
of Oklahoma, reflect that the appellant was awarded a kinship 
guardianship of J.G.T. on March [redacted], 2005.  A Final Decree of 
Adoption issued on March [redacted], 2007.  The decree is effective as 
of its date of issue.  Notably, the Final Decree noted that 
an order determining J.G.T. as eligible for adoption without 
consent of the natural parents was issued on October [redacted], 
2006.  The Final Decree waived the need for an Interlocutory 
Decree.

According to the appellant's November 2009 testimony, she and 
the Veteran first obtained custody of J.G.T. in January 2003, 
when guardianship was established for him.  Shortly 
thereafter, the appellant and the Veteran began legal 
proceedings to formally adopt J.G.T.  Due to the length of 
the process, adoption of J.G.T. was not finalized until March 
2007.  

In pertinent part, the provisions of 38 C.F.R. § 3.57 define 
an adopted child as follows:

Adopted child.  Except as provided in paragraph 
(e) of this section, the term means a child 
adopted pursuant to a final decree of adoption, a 
child adopted pursuant to an unrescinded 
interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or 
parents) during the interlocutory period, and a 
child who has been placed for adoption under an 
agreement entered into by the adopting parent (or 
parents) with any agency authorized under law to 
so act, unless and until such agreement is 
terminated, while the child remains in the 
custody of the adopting parent (or parents) 
during the period of placement for adoption under 
such agreement. The term includes, as of the date 
of death of a veteran, such a child who:

       (1) Was living in the veteran's household at 
the time of the veteran's death, and 

       (2) Was adopted by the veteran's spouse under 
a decree issued within 2 years after August 25, 
1959, or the veteran's death whichever is later, 
and 

       (3) Was not receiving from an individual 
other than the veteran or the veteran's spouse, 
or from a welfare organization which furnishes 
services or assistance for children, recurring 
contributions of sufficient size to constitute 
the major portion of the child's support. 

38 C.F.R. § 3.57(c).

The Board is bound in its decisions by applicable statutes 
enacted by Congress.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, unless an individual meets 
all of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.

In the present case, the Veteran died on October [redacted], 2004.  
The child at issue was not legally eligible for adoption 
without consent of the natural parents until the October [redacted], 
2006 District Court order.  The aforementioned degree of 
adoption was effectuated March [redacted], 2007, and there was no 
preceding interlocutory adoption decree.  Quite simply, the 
legal relationship between the appellant and J.G.T. in the 
two year period following the Veteran's death was considered 
a kinship guardianship.

The history of 38 C.F.R. § 3.57 shows many amendments over 
the years to the definition of a child, which varies 
depending upon the benefits being sought.  Unfortunately, the 
Board can find no legal provisions which would permit a grant 
of the requested benefit on the facts of this case.  The 
Board is not free to disregard the law, and it is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104.

Therefore, while the Board is sympathetic to the appellant's 
claim, the requirements of 38 C.F.R. § 3.57 have not been met 
and the appellant does not qualify as a dependent child for 
VA purposes.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to additional DIC benefits based on recognition 
of J.G.T. as the child of the Veteran is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


